DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant filed a response and amended claim 1. 

Response to Arguments
Applicant's arguments regarding Anderson’s sheet (Figure 1, item 36) being different from a matrix have been fully considered and are persuasive. 
The rejection in view of Anderson is withdrawn. 

EXAMINER'S AMENDMENT
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Chai Im on 01/14/2021. 
The application has been amended as follows: 
Claim 20 is replaced with: 
“A method of curing or consolidating a textile preform pre-impregnated with polymer with a device, the device comprising: 
a matrix, without any heater or cooler, comprising a molding face that reproduces a shape of the textile preform and an assembly surface opposite the molding face; 
a sealed bagging comprising the textile preform on the matrix; 
a vacuum pump to apply vacuum inside the sealed bagging comprising the textile preform; and 
a thermal unit comprising: 

a support made of a thermal conductive material comprising a receiving surface that cooperates with the assembly surface of the matrix to position the matrix on the support and to transfer heat between the matrix and the thermal unit, and a heating surface opposite to the receiving surface; and 
a thermal accumulator in contact with the base, the thermal accumulator being heated by the induction circuit of the base and the heat of the thermal accumulator is transferred to the support by the heating surface of the support;
wherein the process comprises steps of: 
bagging the textile preform laid up on the matrix; 
applying a vacuum to inside of the sealed bagging; 
transferring the matrix and the sealed bagged textile preform on the thermal unit; and 
subjecting the textile preform to a thermal cycle to cure and consolidate by regulating a temperature of the textile preform by heating and cooling the thermal unit. 

Reasons for Allowance
Claims 11 -13 and 16-21 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 11 and 20, Anderson teaches a device to cure or consolidate a preform pre-impregnated with polymer [0012], comprising:
	a matrix, without any heater or cooler, comprising a molding face that reproduces a shape of the preform [0032], [0048] and an assembly surface (Figure 4, item 36);
a sealed bagging comprising the textile preform on the matrix (Figure 4, item 40 and [0033]);
	a vacuum pump to apply vacuum inside the sealed bagging comprising the textile preform [0029]; and
	a thermal unit comprising:

		a support comprising a receive surface that cooperates with the assembly surface of the matrix to position the matrix on the support and to transfer heat between the matrix and the thermal unit, and a heating surface opposite to the receiving surface (Figure 4, item 42); and
		a thermal accumulator in contact with the base (Figure 4, item 70b), wherein the thermal accumulator being heated by the induction circuit of the base and the heat of the thermal being heated by the induction circuit of the base and the heat of the thermal accumulator is transferred to the support by the heating surface of the support 0036]-[0038]. 

	It would not have been obvious to one of ordinary skill in the art to modify the apparatus of Anderson to incorporate a matrix comprising a molding face that shapes the textile preform and an assembly surface opposite the molding face and incorporate a support made of a thermal conductive material comprising a receiving surface that cooperates with the assembly surface to position the matrix on the support and transfer heat between the matrix and thermal unit. 

Hinzpeter (PG-PUB 20120070526) teaches a  forming tool advantageously made from a metal with a forming contact surface and with one or several temperature regulation canals (T1) which are integrated in the tool (2, 2.1) and through which a fluid flows, characterised in that an electric conductor in the form of an inductor (9) is
arranged at the internal wall of the temperature regulation canals (T1) and, if need be, with the insertion of a dielectric layer covering the temperature regulation canals (T1) (Figure 1 and 2). 

Matsen (PG-PUB 2015/0013883) teaches an apparatus (Figures 4 and 9), comprising:  
a composite preform structure comprising a thermoplastic material;

a plurality of mandrels located within the plurality of cavities, 
wherein the plurality of mandrels comprises a first material that is configured to generate heat in response to a magnetic field; and
a tool, the tool comprising:
a plurality of dies creating a die cavity;
a number of die liners within the die cavity; and
a plurality of induction coils, sections of the plurality of induction coils embedded in the plurality of dies.

Feigenblum (PG-PUB 2014/0023828) teaches  a device for forming and consolidating a textile preform comprising continuous fibers impregnated with a thermoplastic polymer (Figure 2, 4, and 6B), comprising:
a die including a form comprising a cavity that corresponds to the shape of the part, which form extends depth-wise between an entry plane and a bottom and is inserted into a frame;
an induction heating device comprising two inductors extending in hollows of the form, each forming a winding in planes at different heights, substantially parallel to
the entry plane of the cavity and located between said entry plane and the bottom of the former;
a cooling device to cool the die;
a punch comprising a protruding part that corresponds to the shape of the part and distant from the cavity at a defined gap value (e), and a part adapted to act as a blank holder between said punch and the die.

Anderson, Hinzpeter, Matsen, and Feigenblum, individually and in combination, do not teach the apparatus of claim 11 and claim 20. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HANA C. PAGE
Examiner
Art Unit 1745



/MATTHEW J DANIELS/           Primary Examiner, Art Unit 1742